F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                DEC 17 1997
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                     Clerk

 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,
                                                      Case No. 97-6112
 v.
                                                      (D.C. CR-96-155-A)
 CLIFTON DAVID GLAZE,                                 (Western District of Oklahoma)

               Defendant-Appellant.



                              ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



       Clifton David Glaze appeals the district court’s decision declining to award him

credit for the time he spent in detention prior to sentencing. Mr. Glaze’s attorney has

filed an appellate brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he

states that the argument advanced by Mr. Glaze is frivolous. Accordingly, Mr. Glaze’s

attorney has moved to withdraw as counsel of record. We agree with Mr. Glaze’s

attorney’s assessment of the argument raised, grant his motion to withdraw, and affirm



       *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
the district court’s decision.1



                                     BACKGROUND

       In a nine-count indictment filed in October 1996, the government charged Mr.

Glaze with various drug and weapons violations. In January 1997, Mr. Glaze pled guilty

to two offenses: carrying a firearm in relation to a drug trafficking felony (a violation of

18 U.S.C. § 924(c)(1)) and distribution of a controlled substance (a violation of 18 U.S.C.

§ 841(a)(1)). Prior to the filing of the October 1996 indictment, Mr. Glaze had been

serving an undischarged state sentence. The state sentence was imposed in June 1995 for

possession of a controlled substance with intent to distribute. See Rec. vol. I, doc. 31 at 3

(Defendant’s Sentencing Memorandum filed Feb. 25, 1997). Additionally, in November

1995, Mr. Glaze was charged in state court with several offenses related to the offenses

charged in the instant case. When the government filed the indictment in this case, the

November 1995 state charges were dismissed.

       At sentencing, Mr. Glaze requested the district court to order the sentence for the

controlled substance violation to run concurrently with the undischarged state sentence.

See id. at 3-4. He also requested the court to award him “credit for time served in



       1
             After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.

                                              2
Oklahoma County jail in maximum security awaiting disposition of these charges, which

were originally lodged as state charges and then dropped in lieu of federal prosecution.”

Id. at 4.

        The district court granted the first request but denied the second. The court

imposed a sentence of seventy-seven months for the § 841(a)(1) violation and provided

that that sentence “shall be served concurrently with any other undischarged sentence to

which Mr. Glaze is subject.” Rec. vol. II at 7 (Tr. of Feb. 26, 1997 sentencing hearing).

As to Mr. Glaze’s request for credit for time served, the court said that it would “leave it

to the Bureau [of Prisons] to make the calculation of credit for incarceration before

today’s date in their normal administrative calculations.” Id. at 9. For the § 924(c)(1)

violation, the court imposed a sixty month sentence and provided that that sentence would

run consecutively to any other sentence to which Mr. Glaze was subject. See id. at 7-8.

The court also imposed a term of supervised release on each sentence. See id. at 8.



                                       DISCUSSION

        On appeal, Mr. Glaze argues that in light of 18 U.S.C. § 3585(b), the district court

erred in refusing to award him credit for time served in detention. Section 3585(b)

provides:

               (b) Credit for prior custody--A defendant shall be given credit
               toward the service of a term of imprisonment for any time he
               has spent in official detention prior to the date the sentence
               commences--

                                              3
                     (1) as a result of the offense for which the sentence was imposed; or

                     (2) as a result of any other charge for which the defendant was
                     arrested after the commission of the offense for which the sentence
                     was imposed;

              that has not been credited against another sentence.

       Mr. Glaze’s argument is controverted by the Supreme Court’s decision in United

States v. Wilson, 503 U.S. 329 (1992). In Wilson, the Court analyzed the terms of §

3585(b) and concluded that “Congress has indicated that computation of the credit must

occur after the defendant begins his sentence. A district court, therefore, cannot apply §

3585(b) at sentencing.” Wilson, 503 U.S. at 333. The Court added that the awarding of

credit under § 3585(b) for time served in detention is the responsibility of the Attorney

General, acting through the Bureau of Prisons. See id. at 335 (“After a district court

sentences a federal offender, the Attorney General, through the [Bureau of Prisons] has

the responsibility for administering the sentence . . . . Because the offender has a right to

certain jail-time credit under § 3585(b), and because the district court cannot determine

the amount of the credit at sentencing, the Attorney General has no choice but to make the

determination as an administrative matter when imprisoning the defendant.”). This circuit

has applied Wilson to conclude that a sentencing court may not award credit under §

3585(b) for time served, see United States v. Jenkins, 38 F.3d 1143, 1144 (10th Cir.

1994) (“[U]nder Wilson, the district court lacked jurisdiction to award any sentence credit

to Defendant.”), and other circuits have reached the same conclusion. See, e.g., United


                                              4
States v. McGee, 60 F.3d 1266, 1272 (7th Cir. 1995); United States v. Keller, 58 F.3d

884, 894 (2d Cir. 1995).

      Accordingly, it was entirely proper for the district court, at sentencing, to decline

to award Mr. Glaze credit for time served and to leave that determination to the Bureau of

Prisons. We therefore GRANT the motion of Mr. Glaze’s attorney to withdraw from this

case and AFFIRM the decision of the district court.

      The mandate shall issue forthwith.

                                           Entered for the Court,



                                           Robert H. Henry
                                           Circuit Judge




                                             5